Mr. Justice Scott, dissenting: The real estate embraced in the trust deeds was acquired by defendant since her marriage Avith her co-defendant, is what is defined under our statute as strictly legal separate estate, and in respect to which she is subject to the ordinary disabilities resulting from coverture. As the law was at the time of making the trust deeds, a married woman could not convey such' property by absolute deed or mortgage without her husband joined with her. Nor could she pledge it for her own or her husband’s debts as a married woman might pledge her separate estate, in the sense of that term as recognized and acted upon by a court of chancery. The distinction between legal separate estates under the statute and separate estates belonging to a married woman as recognized in equity, was stated by this court in Bressler v. Kent, 61 Ill. 426, and without further discussion I adopt the reasoning of that case as applicable to the case in hand. It follows from the principles declared in that ease, that as defendant’s husband did not join with her in the execution of the trust deeds, such deeds are void and ineffectual to pass any estate to the grantee. This court, in a recent case, held that a deed of a married woman void at law will not be enforced against her in equity. Brooks v. Kearns, 86 Ill. 547. The only question presenting any difficulty is, whether defendant by her conduct is estopped to deny she -was a single woman when she executed the trust deeds to secure her indebtedness to complainant. It is shown defendant had been a married woman for more than a year prior to making the trust deeds, and that her husband was then living. The fact of her marriage appears not only from the oral testimony, but from the public records of the county where the land is situated and where the parties all reside. Her marriage with her present husband was not a secret one, but was solemnized in the court house by a justice of the peace in the presence of witnesses. It is proven she did not hesitate to talk about her marriage, and on the day she negotiated the loan in the office of the agent acting for complainant, she consulted with a physician as to her husband’s health, and obtained from him medicine to be given to him. It appears defendant had been married before and was divorced. The property was not obtained by defendant until after her second marriage, and it was then conveyed to her by the name of Melvina Brazee, which was her name while she was the wife of her former husband. It was by that name she executed all of the trust deeds made by her, and that is said to be a device adopted by her to induce the belief she was a single woman. There is no doubt that defendant is an illiterate woman, and her explanation of using her former name in making the trust deeds was, that as the title was in her in that name, she thought it was necessary for her to convey it by that name to make the record appear all right. Before the negotiations for the loan were concluded, she made a proposition to the agent acting, and perhaps to complainant himself, that the title might be examined by a lawyer and she would pay the expense. It was examined and it was reported as being all perfect. Although complainant had an interview with defendant before the loan was made, it does not appear he asked her whether she was a single woman, but he says he supposed she was or he would not have let her had the money. The agent, however, says that in response to his inquiry, she told him she was a widow, but defendant most positively denies that she said any such thing, and affirms that she was not interrogated in that regard either by the agent or complainant. As before remarked, she freely conversed about her husband, on the day the loan was effected, in the office of the agent, with a physician who had a desk in the same room, while she was waiting for the agent to come. 1 She had lived in the town several years and on the property mortgaged, after she bought it, and the slightest inquiry among the immediate neighbors would have disclosed whether defendant was a married or single woman. There is not a particle of evidence in the record, that I am able to discover, that even tends to prove she ever made any effort to conceal the fact of her second marriage, but, on the contrary, she as freely talked about her husband when occasion offered, as other Aromen do. I am at a loss to discover anything in the conduct of defendant that ought, equitably, to estop her from asserting the truth as to the fact of her coverture at the time of making the trust deeds. That she Avas a married woman at the time stands admitted, and the record is singularly barren of any evidence to show that she on any occasion attempted to conceal that fact either by word or act. Any one who deals with a person under disabilities does so at his peril. Such party must make reasonable effort to ascertain the character of the person with whom he is dealing, whether such person is under any disability, and if he fails to do so, he müst abide the consequences.